DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 134-135, 137-138, 140-142 and 144-152 are pending:
		Claims 134, 137-138 and 140-141 have been amended. 
		Claims 143-152 have been added. 
		Claims 123-133, 136 and 139 have been canceled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Emma Saffman on 02/03/2022. 
Cancel claim 143 and amend claims as follows:
	138. (Currently Amended) A method for wastewater treatment in a body of water, the method comprising: at least partially submerging a reactor for treating wastewater at a second position of the body of water, the reactor comprising reactor outer walls defining a treatment chamber for the wastewater, wherein at least part of the reactor outer walls is fluid impermeable and arranged for heat exchange with the body of water in which the reactor is at least partially submerged; providing wastewater to be treated to the reactor from a first position in the body of water, the body of water having a first temperature at the first position and a second temperature at the second position, the second temperature being greater than the first temperature; and allowing heat exchange to occur through the at least part of the reactor outer walls in order to heat the reactor at the second position of the body of water; wherein the second position is closer to an influent end of the body of water than the first position.  
an effluent from [[the]] a biological oxygen demand reactor to the nitrification reactor, or after flowing through the nitrification reactor.  
	152. (Currently Amended) A system for treatment of wastewater, the system comprising: a body of water including the wastewater to be treated; and a nitrification reactor configured to perform nitrification of the wastewater, the nitrification reactor being at least partially submerged in the body of water at a second position, the nitrification reactor comprising: reactor outer walls defining a nitrification treatment chamber; and an inlet arranged to receive wastewater into the nitrification treatment chamber from a first position; the wastewater in which the nitrification reactor is at least partially submerged having a second temperature and a second biological oxygen demand, the nitrification treatment chamber configured to receive, at the inlet, the wastewater having a first temperature and a first biological oxygen demand from the first position, the first temperature being lower than the second temperature, the first biological oxygen demand being lower than the second biological oxygen demand; wherein the second position is closer to an influent end of the body of water than the first position and the first position being downstream from the second position.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are: Boutet (WO2016061664) and Chaffee (US 2017/0283288).
	The prior art references does not teach a nitrification reactor configured to receive a first temperature downstream a second position and adsorb heat from said first temperature.
	It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nitrification reactor of Boutet to arrive at the claimed invention because there is no motivation or suggestion to do and for this reason independent claims 134, 138 and 152 are allowable. Dependent claims are hereby allowed due to dependency from independent claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /CLAIRE A NORRIS/Primary Examiner, Art Unit 1778